GARRARD, Presiding Judge,
concurring.
I concur with the majority's analysis of intrinsic and extrinsic fraud and when a judgment may be attacked on the basis of fraud perpetrated on the court.
I write separately merely to add that even if we were to consider intrinsic fraud as providing an available ground for relief, it would do Magnuson no good.
In order to be actionable a fraud must have caused some harm. When Magnuson defaulted, that served to admit the claim of liability. Carson v. Perkins (1940), 217 Ind. 548, 29 N.E.2d 772.
Thus, the default rather than the allegation of a willing buyer was the operative fact in securing the entry of the judgment.